      Case 1:21-cv-07344-DLC Document 6 Filed 09/01/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
AEGIS CAPITAL CORP.,                   :
                                       :
                         Plaintiff,    :
               -v-                     :              21cv7344(DLC)
                                       :
GREENWICH LIFESCIENCES, INC.,          :                   ORDER
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On September 1, 2021, the plaintiff moved for a temporary

restraining order and a preliminary injunction.        Accordingly, it

is hereby

     ORDERED that the plaintiff shall serve its September 1

motion on the defendant by September 1, 2021.

     IT IS FURTHER ORDERED that a telephone conference is

scheduled for September 2, 2021 at 3:00 pm.       The parties shall

use the following dial-in credentials for the telephone

conference:
         Case 1:21-cv-07344-DLC Document 6 Filed 09/01/21 Page 2 of 2



                  Dial-in:          888-363-4749
                  Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:      New York, New York
            September 1, 2021

                                    __________________________________
                                               DENISE COTE
                                       United States District Judge
